IN THE SUPREME COURT, STATE OF WYOMING

                                     2016 WY 23

                                                            October Term, A.D. 2015

                                                                February 24, 2016

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-06-3
v.

JO ANN FULTON,

Respondent.


     ORDER REINSTATING ATTORNEY TO THE PRACTICE OF LAW
[¶1] This matter came before the Court upon the “Report and Recommendation for
Reinstatement,” filed herein February 5, 2016, by the Board of Professional
Responsibility for the Wyoming State Bar. By order entered April 20, 2006, this Court
suspended Respondent from the practice of law for a period of three years. Board of
Professional Responsibility, Wyoming State Bar v. Fulton, 2006 WY 51, 133 P.3d 514
(Wyo. 2006). Respondent subsequently sought reinstatement. Now, after a careful
review of the Board of Professional Responsibility’s Report and Recommendation for
Reinstatement and the file, this Court finds that the Report and Recommendation should
be approved, confirmed, and adopted by the Court; and that the Respondent, Jo Ann
Fulton, should be reinstated to the practice of law. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Reinstatement, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that the Respondent, Jo Ann Fulton, be, and
hereby is, reinstated to the practice of law in Wyoming, effective immediately; and it is
further
[¶4] ORDERED that, pursuant to Rule 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order Reinstating Attorney to the Practice of Law, along with
the incorporated Report and Recommendation for Reinstatement, shall be published in
the Wyoming Reporter and the Pacific Reporter; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order Reinstating
Attorney to the Practice of Law, along with the incorporated Report and
Recommendation for Reinstatement, as a matter coming regularly before this Court as a
public record; and it is further

[¶6] ORDERED that the Clerk of this Court transmit a copy of this Order Reinstating
Attorney to the Practice of Law to the members of the Board of Professional
Responsibility and to the clerks of the appropriate courts of the State of Wyoming.

[¶7]   DATED this 24th day of February, 2016.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice